DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groeger et al. (EP 1205370 A1), hereinafter referred to as “Groeger”.
Regarding claim 1, Groeger discloses an inter-vehicle communication system for providing communication between vehicles with use of a beam having a directivity, the inter-vehicle 5communication system comprising: 
a first antenna (fig. 2, element 1.2; para. [0014]) provided to a first vehicle (fig. 2, element 3.2; para. [0014]), the first antenna (fig. 2, element 1.2) performing wireless communication (para. [0014] – “radio LAN”); and a second antenna (fig. 2, element 1.1; para. [0014]) provided to a second vehicle (fig. 2, element 3.1; para. [0014]) coupled to the first vehicle (fig. 2, element 3.2) (para. [0004],[0011],[0016]) the second antenna (fig. 2, element 1.1) performing wireless communication (para. [0014] – “radio LAN”), 10wherein the second 
Regarding claim 2, Groeger discloses wherein in the state where the first vehicle (fig. 2, element 3.2) and the second vehicle (fig. 2, element 3.1) are aligned to each other (fig. 2), the first antenna (fig. 2, element 1.2) is located on a first side relative to center lines (fig. 2, element 4; para. [0014]) of the first vehicle (fig. 2, element 3.2) and the second vehicle (fig. 2, element 3.1), the center lines (fig. 2, element 4) passing through centers in the horizontal direction of the first vehicle (fig. 2, element 3.2) and the second vehicle (fig. 2, element 3.1), and the second antenna (fig. 2, element 1.1) is located on a second side opposed to the first side in the horizontal direction across the center lines (fig. 2, element 4) (fig. 2; para. [0014]).  
Regarding claim 7, Groeger discloses the first antenna (fig. 2, element 1.2) is provided on a coupling surface of the first vehicle (fig. 2, element 3.2), and the second antenna (fig. 2, element 1.1) is provided on a coupling surface of the second vehicle (fig. 2, element 3.1) (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Groeger in view of Ezaki et al. (JP 2010115944 A), hereinafter referred to as “Ezaki”.
Regarding claim 3, Groeger does not teach in the state where the first vehicle and the second vehicle are aligned to each other, a distance in the horizontal direction between the first antenna and the 5second antenna is greater than a maximum deviation amount in the horizontal direction between the first vehicle and the second vehicle.
Ezaki teaches in the state where the first vehicle and the second vehicle are aligned to each other (fig. 8a), a distance in the horizontal direction between the first antenna (fig. 8a, element 31aL; para. [0044]) and the 5second antenna (fig. 8a, element 31bR; para. [0044]) is greater than a maximum deviation amount in the horizontal direction between the first vehicle and the second vehicle (As shown in figs. 8a-8c, because the antennas 31aL and 31bR are on opposite horizontal ends of their respective vehicles, a distance in the horizontal direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Groeger such that in the state where the first vehicle and the second vehicle are aligned to each other, a distance in the horizontal direction between the first antenna and the 5second antenna is greater than a maximum deviation amount in the horizontal direction between the first vehicle and the second vehicle, as described in Ezaki. Doing so allows for reducing the curvature of vehicle turns, which improves the stability of communication (Ezaki, para. [0045]).
Regarding claim 5, Groeger does not teach a position in a vertical direction of the first antenna is identical to a position in the vertical direction of the second antenna.
Ezaki teaches a position in a vertical direction of the first antenna (fig. 10 as annotated below, element 31a; para. [0048]) is identical to a position in the vertical direction of the second antenna (fig. 10 as annotated below, element 31b; para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Groeger such that the vertical positions of the first and second antennas are identical, as described in Ezaki. Doing so allows for communication between antennas.

    PNG
    media_image1.png
    582
    291
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Groeger in view of Barone et al. (US 20070208841 A1), hereinafter referred to as “Barone”, and further in view of Lee et al. (KR 20160080884 A), hereinafter referred to as “Lee”.
Regarding claim 4, Groeger does not teach in the state where the first vehicle and the second vehicle are aligned to each 10other, the first antenna is located on a first side in the horizontal direction relative to a coupling part coupling the first vehicle and the second vehicle together, the second antenna is located on a second side opposed to the first side in 15the horizontal direction across the coupling part, and a line connecting the first antenna and the second antenna does not pass through the coupling part.
Barone teaches in the state where the first vehicle and the second vehicle are aligned to each 10other, the first antenna (fig. 9 as annotated below, element 207a implemented as fig. 11, element 401; para. [0267],[0292]) is located on a first side in the horizontal direction relative to a coupling part (fig. 9 as annotated below, coupling part) coupling the first vehicle (fig. 9, element 203) and the second vehicle (fig. 9, element 204) together, the second antenna (fig. 9 as annotated below, element 207b implemented as fig. 11, element 401; para. [0267],[0292]) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Groeger, such that the first antenna is located on a first side in the horizontal direction relative to a coupling part coupling the first vehicle and the second vehicle together, the second antenna is located on a second side opposed to the first side in 15the horizontal direction across the coupling part, as described in Barone.  Combining the antenna arrangement described in Groeger with the rail car coupling mechanism described in Barone allows for detection of rail car coupling failure (Groeger, para. [0013]-[0014]). 
The combination of Groeger and Barone, as modified, does not teach a line connecting the first antenna and the second antenna does not pass through the coupling part.
Lee teaches a line connecting the first antenna (fig. 1, element 130; para. [0025]) and the second antenna (fig. 1, element 230; para. [0025]) does not pass through the coupling part (fig. 1, elements 12 and 22; para. [0026]) (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Groeger and Barone such that a line connecting the first antenna and the second antenna does not pass through the coupling part, as described in Lee. Doing so allows for a line of sight between the vehicles (Lee, para. [0037],[0039]).


    PNG
    media_image2.png
    696
    555
    media_image2.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groeger in view of Sommer (EP 2093122 A1), hereinafter referred to as “Sommer”.
Regarding claim 6, Groeger does not teach a position in a vertical direction of the first antenna is different from a position in 25the vertical direction of the second antenna.
Sommer teaches a position in a vertical direction of the first antenna (figs. 1-2, element E2; para. [0014]-[0016]) is different from a position in 25the vertical direction of the second antenna (figs. 1-2, element S1; para. [0014]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Groeger such that the vertical positions of the first and second antennas are identical, as described in Sommer. Doing so allows for reducing undesirable coupling with cars on adjacent tracks (Sommer, para. [0009],[0016]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paral (WO 2012010409 A2) discloses rail car antennas at identical vertical positions, relevant to claim 5 of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




Examiner, Art Unit 2845
02/11/2022